       Case 2:11-cr-50041-ROS Document 15 Filed 06/26/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-11-50041-001-PHX-ROS
10                 Plaintiff,                         ORDER
11   v.
12   Christopher R. Georgeson,
13                 Defendant.
14
15         On May 1, 2020, the government filed a response stating, “GMAC’s successor takes
16   no position on the issue and has no information regarding whether GMAC assigned its
17   interest in the restitution payments.” (Doc. 14 at 2). The government then asks for the
18   restitution payments to “be assigned to the Crime Victims Fund.” SRP was ordered to file
19   its position no later than May 15, 2020. SRP did not do so.
20         The most reliable information available is that the restitution payments belong to
21   GMAC’s successor. (Doc. 13). Therefore, before disbursing those payments to the Crime
22   Victims Fund, the Court will require the government obtain an affidavit from GMAC’s
23   successor disclaiming any interest in the payments.
24         Accordingly,
25         IT IS ORDERED no later than August 3, 2020, the government shall file an
26   affidavit from GMAC’s successor disclaiming any interest in the restitution payments.
27         Dated this 26th day of June, 2020.
28                                                    Honorable Roslyn O. Silver
                                                      Senior United States District Judge
